Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claim(s) 1-20 are pending in this office action.
No Claims are new or cancelled.
Claims 1, 2, 6, 9, 11, 13, 15, 16, 19 and 20 is/are currently amended.

Response to Arguments
Applicant’s arguments, see pp. 10-23, filed 02-24-2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication No. 2006/0041776 issued to Agrawal et al. in view of US Patent No. 8,296,408 issued to Anke et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2006/0041776 issued to Agrawal et al. in view of US Patent No. 8,296,408 issued to Anke et al.

Regarding claim 1, Agarwal teaches a method, comprising: 
routing, by a system comprising a processor, a message, comprising data, being communicated in a network to a data server for processing (¶34; ¶37 wherein platform 130 contains sensor nodes that produce messages with sensor data and transmit them to the middleware (element 110) which is the data server for processing; ¶48, wherein the middle layer can receive data using ARINC 635 ports), in response to determining that at least one of the message or the data is to be adapted (¶48; ¶44, wherein the middleware determines which data needs to be inputted into the middleware and what data needs to be output; wherein the middleware can transform or adapt the data) based at least in part on data element characteristics and rate information associated with an application (¶40, wherein the output data needed by application 120 is known in terms of packet contents and transfer rate information (signal values and channel Hz rate)), wherein the data is a data type that is able to be utilized by the application and is maintained in a data table of the data server (¶40; ¶52; ¶30-31; wherein the sensors read data of a certain type and the middleware can transform the input signals into output signals specific to the need of application 120, such as format of the data; see ¶24 wherein the signal values received from the platform are stored and periodically refreshed, so that data is stored within the middleware storage); and 
adapting, by the system, at least one of the message or the data, in accordance with the data element characteristics and the rate information associated with the application, to (¶40; ¶52; ¶30-31; wherein the middleware can transform the input signals, combine data values (see ¶32-33), wherein a first set of data of a defined data type is generated by and received from a first data source (¶24; ¶28 wherein the signals received from sensors of the aircraft are received through the platform and sent to the middleware, they have a particular data type such as airspeed) wherein the first set of data comprises a first portion of the data (¶24; ¶28 wherein the data includes specific sensor data), wherein the adapting of at least one of the message or the data comprises adapting the first set of data to generate a second set of data (¶28-30 wherein the specific data can be adapted to be changed into a different data type, such as having a different airspeed unit format), comprising a second portion of the first set of data (¶28-30 wherein the specific data can be adapted to be changed into a different data type, such as having a different airspeed unit format), for communication to the application at a second data communication rate based at least in part on the rate information associated with the application indicating that the defined data type is associated with data communication to the application at the second data communication rate (¶40; ¶23-24; wherein the middleware knows the appropriate refresh cycle of application 120 which is the communication rate that application supports).
Agrawal teaches that the sensor nodes are the data sources and that their information needs to be refreshed at the middleware to determine new freshness of the data (see ¶23-24), however Agrawal does not explicitly indicate that that data sources generate the data at a first data communication rate and wherein the second data communication rate is different from the first data communication rate.
Anke teaches a system that provides middleware between a sensor node and an application (See fig 1, element 108 is the application, element 110 is the middleware, and elements 102 and 112 are providing sensor data), wherein the sensor data provides update at a certain rate (col. 2, ll. 25-40; wherein the sampling frequency of the sensor readings can be of a certain rate) and the application 108 requires to be updated at particular intervals (see col. 15, ll. 31-47, wherein the application subscribes for periodic updated at certain defined intervals), wherein the sampling rates of the sensor nodes are different from the report data going to the application (col. 2, ll. 25-40; col. 15, ll. 31-47).
It would have been obvious to one of ordinary skill at the time the invention was made to allow Agrawal to be improved by taking account the difference in sensor data sampling rates versus the application periodic information rate to allow the middleware to receive updates from the platform in Agrawal at a period interval while having the data available for application 120 at the rate that application is designed to receive the data, which would allow the sampling rate of the senor to be defined based on the type of sensor and allow for fresh data to be available for the application based upon the rate the application is programmed to check for the data (see Agrawal ¶24).

Regarding claim 13, a system, comprising: 
a memory that stores computer-executable components (); and 
a processor that executes computer-executable components stored in the memory (), wherein the computer executable-components comprise: 
a data server that monitors data traffic communicated in a network in connection with applications associated with the network (); and 
a data management component that directs a message, comprising data, being communicated as part of the data traffic in the network to the data server for processing ((¶34; ¶37 wherein platform 130 contains sensor nodes that produce messages with sensor data and transmit them to the middleware (element 110) which is the data server for processing; ¶48, wherein the middle layer can receive data using ARINC 635 ports), in response to the monitoring of the data traffic and a determination that at least one of the message or the data is to be adapted (¶48; ¶44, wherein the middleware determines which data needs to be inputted into the middleware and what data needs to be output; wherein the middleware can transform or adapt the data) based at least in part on data element characteristics and rate information associated with an application of the applications ((¶40, wherein the output data needed by application 120 is known in terms of packet contents and transfer rate information (signal values and channel Hz rate), wherein the data is a data type that is able to be utilized by the application and is maintained in a data table of the data server ((¶40; ¶52; ¶30-31; wherein the sensors read data of a certain type and the middleware can transform the input signals into output signals specific to the need of application 120, such as format of the data; see ¶24 wherein the signal values received from the platform are stored and periodically refreshed, so that data is stored within the middleware storage), and 
wherein the data management component adapts at least one of the message or the data, in accordance with the data element characteristics and the rate information associated with the application, to generate at least one of a modified message or modified data to be sent to the application via a network component of the network ((¶40; ¶52; ¶30-31; wherein the middleware can transform the input signals, combine data values (see ¶32-33) and create application specific output signals based upon parameters needed by the application 120, include a Hz channel communication data rate; ¶28-29),  wherein a first set of data of a defined data type is generated by and received from a first data source at a first data communication rate ((¶24; ¶28 wherein the signals received from sensors of the aircraft are received through the platform and sent to the middleware, they have a particular data type such as airspeed), wherein the first set of data comprises a first portion of the data ((¶24; ¶28 wherein the data includes specific sensor data), wherein the adapting of at least one of the message or the data comprises adapting the first set of data to generate a second set of data ((¶28-30 wherein the specific data can be adapted to be changed into a different data type, such as having a different airspeed unit format), comprising a second portion of the first set of data ((¶28-30 wherein the specific data can be adapted to be changed into a different data type, such as having a different airspeed unit format), for communication to the application at a second data communication rate based at least in part on the rate information associated with the application indicating that the defined data type is associated with data communication to the application at the second data communication rate (¶40; ¶23-24; wherein the middleware knows the appropriate refresh cycle of application 120 which is the communication rate that application supports).
Agrawal teaches that the sensor nodes are the data sources and that their information needs to be refreshed at the middleware to determine new freshness of the data (see ¶23-24), however Agrawal does not explicitly indicate that that data sources generate the data at a first data communication rate and wherein the second data communication rate is different from the first data communication rate.
Anke teaches a system that provides middleware between a sensor node and an application (See fig 1, element 108 is the application, element 110 is the middleware, and elements 102 and 112 are providing sensor data), wherein the sensor data provides update at a certain rate (col. 2, ll. 25-40; wherein the sampling frequency of the sensor readings can be of a certain rate) and the application 108 requires to be updated at particular intervals (see col. 15, ll. 31-47, wherein the application subscribes for periodic updated at certain defined intervals), wherein the sampling rates of the sensor nodes are different from the report data going to the application (col. 2, ll. 25-40; col. 15, ll. 31-47).
It would have been obvious to one of ordinary skill at the time the invention was made to allow Agrawal to be improved by taking account the difference in sensor data sampling rates versus the application periodic information rate to allow the middleware to receive updates from the platform in Agrawal at a period interval while having the data available for application 120 at the rate that application is designed to receive the data, which would allow the sampling rate of the senor to be defined based on the type of sensor and allow for fresh data to be available for  (see Agrawal ¶24).

Regarding claim 19, a machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
routing a message, comprising data, communicated in a network to a data server for processing  (¶34; ¶37 wherein platform 130 contains sensor nodes that produce messages with sensor data and transmit them to the middleware (element 110) which is the data server for processing; ¶48, wherein the middle layer can receive data using ARINC 635 ports), in response to determining that at least one of the message or the data is to be modified (¶48; ¶44, wherein the middleware determines which data needs to be inputted into the middleware and what data needs to be output; wherein the middleware can transform or adapt the data) based at least in part on data element characteristics and rate information associated with an application (¶40, wherein the output data needed by application 120 is known in terms of packet contents and transfer rate information (signal values and channel Hz rate)), wherein the data is a data type that is usable by the application and is maintained in a data table of the data server subsequent to receipt by the data server (¶40; ¶52; ¶30-31; wherein the sensors read data of a certain type and the middleware can transform the input signals into output signals specific to the need of application 120, such as format of the data; see ¶24 wherein the signal values received from the platform are stored and periodically refreshed, so that data is stored within the middleware storage); and 
modifying at least one of the message or the data, in accordance with the data element characteristics and the rate information associated with the application, to generate at least one of a modified message or modified data to be sent to the application (¶40; ¶52; ¶30-31; wherein the middleware can transform the input signals, combine data values (see ¶32-33)), wherein a first set of data of a defined data type is generated by and received from a first data source (¶24; ¶28 wherein the signals received from sensors of the aircraft are received through the platform and sent to the middleware, they have a particular data type such as airspeed), wherein the first set of data comprises a first portion of the data (¶24; ¶28 wherein the data includes specific sensor data), wherein the adapting of at least one of the message or the data comprises adapting the first set of data to generate a second set of data (¶28-30 wherein the specific data can be adapted to be changed into a different data type, such as having a different airspeed unit format), comprising a second portion of the first set of data (¶28-30 wherein the specific data can be adapted to be changed into a different data type, such as having a different airspeed unit format), for communication to the application at a second data communication rate based at least in part on the rate information associated with the application indicating that the defined data type is associated with data communication to the application at the second data communication rate (¶40; ¶23-24; wherein the middleware knows the appropriate refresh cycle of application 120 which is the communication rate that application supports).
Agrawal teaches that the sensor nodes are the data sources and that their information needs to be refreshed at the middleware to determine new freshness of the data (see ¶23-24), however Agrawal does not explicitly indicate that that data sources generate the data at a first data communication rate and wherein the second data communication rate is different from the first data communication rate.
Anke teaches a system that provides middleware between a sensor node and an application (See fig 1, element 108 is the application, element 110 is the middleware, and elements 102 and 112 are providing sensor data), wherein the sensor data provides update at a certain rate (col. 2, ll. 25-40; wherein the sampling frequency of the sensor readings can be of a certain rate) and the application 108 requires to be updated at particular intervals (see col. 15, ll. 31-47, wherein the application subscribes for periodic updated at certain defined intervals), wherein the sampling rates of the sensor nodes are different from the report data going to the application (col. 2, ll. 25-40; col. 15, ll. 31-47).
It would have been obvious to one of ordinary skill at the time the invention was made to allow Agrawal to be improved by taking account the difference in sensor data sampling rates versus the application periodic information rate to allow the middleware to receive updates from the platform in Agrawal at a period interval while having the data available for application 120 at the rate that application is designed to receive the data, which would allow the sampling rate of the senor to be defined based on the type of sensor and allow for fresh data to be available for the application based upon the rate the application is programmed to check for the data (see Agrawal ¶24).

Regarding claim 2, the method of claim 1, further comprising: 
receiving, by the system, respective data element characteristics and respective rate information associated with respective applications from the respective applications or a data source, wherein the respective data element characteristics comprise the data element characteristics associated with the application, and wherein the respective rate information comprises the rate information associated with the application (Agrawal: ¶ 28 - transformation layer 150 of the middleware 110 can be used to transform system signals into the forms that are expected by the application 120, and vice versa. In this particular example, i.e., a units mismatch, a scaling transformation can be used to convert the airspeed system signal into whatever units are expected by the application 120, thereby advantageously eliminating the need for a set of code changes in the application; ¶ 30 - a first aircraft or platform 130 may assign a first ID to a given system signal, e.g., airspeed, whereas a second aircraft or platform 130 may assign a different ID to the same system signal. The transformation layer 150 of the middleware 110 can be used to map the appropriate system signals onto the corresponding application signals, and vice versa, as illustrated in FIG. 2). 

Regarding claim 3, the method of claim 1, further comprising: 
monitoring, by the system, data traffic being communicated in the network; and in response to the monitoring, detecting, by the system, the message, comprising the data, in the data traffic, wherein the determining that at least one of the message or the data is to be adapted is facilitated by the detecting (Agrawal: ¶ 28 - a signal for airspeed may be defined in units of knots in one aircraft, but in units of meters/second in another aircraft. In a conventional avionics control system, a set of code changes would be required to transfer an application developed for the first aircraft to the second to account for the difference in units. In the system illustrated in FIG. 1, however, the transformation layer 150 of the middleware 110 can be used to transform system signals into the forms that are expected by the application 120, and vice versa. In this particular example, i.e., a units mismatch, a scaling transformation can be used to convert the airspeed system signal into whatever units are expected by the application 120, thereby advantageously eliminating the need for a set of code changes in the application). 

Regarding claim 4, the method of claim 1, further comprising: 
decoding, by the system, the message, comprising the data, based at least in part on a format associated with the message, wherein the format is determined based at least in part on particular data element characteristics associated with at least one of a source application or a source component that employ the format and facilitated the communication of the message via the network (Agrawal: ¶ 28 - a signal for airspeed may be defined in units of knots in one aircraft, but in units of meters/second in another aircraft, thus the format is decoded from one signal and system is enabled to employ that format to facilitate communication in the network to change into the target format for the destination application). 

Regarding claim 5, the method of claim 4, wherein the source component comprises a sensor that generates at least one of the message or the data, or a data concentrator that generates the message comprising the data (Agrawal: ¶ 28 - a signal for airspeed may be defined in units of knots in one aircraft, but in units of meters/second in another aircraft, sensor generates message of airspeed data). 

Regarding claim 6, the method of claim 1, further comprising: 
determining, by the system, that at least one of the message is in a first message format or the data is in a first data format, wherein, in accordance with the data element characteristics associated with the application, the adapting comprises at least one of the reformatting of the message to generate the modified message, based at least in part on a second message format associated with the application, or the reformatting of the data to generate the modified data, based at least in part on a second data format associated with the application (Agrawal: ¶ 28 -  the transformation layer 150 of the middleware 110 can be used to transform system signals into the forms that are expected by the application 120, and vice versa. In this particular example, i.e., a units mismatch, a scaling transformation can be used to convert the airspeed system signal into whatever units are expected by the application 120, thereby advantageously eliminating the need for a set of code changes in the application). 

Regarding claim 7, the method of claim 1, further comprising: 
determining, by the system, that the data comprises a first data value that is expressed in a first unit of measurement, wherein the adapting comprises the scaling of the first data value to  (Agrawal: ¶ 28 -  transformation layer 150 of the middleware 110 can be used to transform system signals into the forms that are expected by the application 120, and vice versa. In this particular example, i.e., a units mismatch, a scaling transformation can be used to convert the airspeed system signal into whatever units are expected by the application; ¶ 30 - addressing mismatches in signal format, the transformation layer 150 also addresses the correlation and matching of system signals and application signals. For example, a first aircraft or platform 130 may assign a first ID to a given system signal, e.g., airspeed, whereas a second aircraft or platform 130 may assign a different ID to the same system signal. The transformation layer 150 of the middleware 110 can be used to map the appropriate system signals onto the corresponding application signals, and vice versa, as illustrated in FIG. 2).

Regarding claim 8, the method of claim 1, further comprising: 
determining, by the system, that the data is expressed in a first language, wherein the adapting comprises the translating of the data to generate the modified data expressed in a second language (Agrawal: ¶ 28 - a signal for airspeed may be defined in units of knots in one aircraft, but in units of meters/second in another aircraft. In a conventional avionics control system, a set of code changes would be required to transfer an application developed for the first aircraft to the second to account for the difference in units. In the system illustrated in FIG. 1, however, the transformation layer 150 of the middleware 110 can be used to transform system signals into the forms that are expected by the application 120, and vice versa), based at least in part on the data element characteristics  (Agrawal: ¶ 28 -  transformation layer 150 of the middleware 110 can be used to transform system signals into the forms that are expected by the application 120, and vice versa. In this particular example, i.e., a units mismatch, a scaling transformation can be used to convert the airspeed system signal into whatever units are expected by the application 120, thereby advantageously eliminating the need for a set of code changes in the application). 

Regarding claim 9, the method of claim 1, wherein the routing comprises routing messages comprising respective items of data to the data server, wherein the messages comprise the message and the respective items of data comprise the data, and wherein the method further comprises: 
storing, by the system, the respective items of data in the data table of the data server to facilitate maintaining information determined to be relevant, in accordance with defined data management criteria (Agrawal: ¶ 29 -  number of standard transformations are constructed in advance. These standard transformations are preferably parameterized, meaning that their characteristics can be determined by parameters read at startup time from configuration data. Such an arrangement greatly reduces the number of code changes that must be performed to transfer an application 120 from one aircraft or platform 130 to another; ¶ 31 - characteristics of the mapping function performed by the transformation layer 150 are preferably determined by parameters read at startup time from configuration data. As a result, code changes are not required to account for differences between IDs assigned to the same system signals by different aircraft or platforms, the parameterization of the transformation are retrieved and are equivalent to a data table storing the associations between parameters for different applications). 


 analyzing, by the system, the respective items of data stored in the data table and the data element characteristics and the rate information associated with the application (Agrawal: ¶ 29 - number of standard transformations are constructed in advance. These standard transformations are preferably parameterized, meaning that their characteristics can be determined by parameters read at startup time from configuration data. Such an arrangement greatly reduces the number of code changes that must be performed to transfer an application 120 from one aircraft or platform 130 to another);
 determining, by the system, a subset of the respective items of data that is usable by the application, based at least in part on a result of the analyzing, wherein the adapting comprises adapting at least a portion of the subset of the respective items of data comprising a first item of data that is the data associated with the message (Agrawal: ¶ 30 - addressing mismatches in signal format, the transformation layer 150 also addresses the correlation and matching of system signals and application signals. For example, a first aircraft or platform 130 may assign a first ID to a given system signal, e.g., airspeed, whereas a second aircraft or platform 130 may assign a different ID to the same system signal. The transformation layer 150 of the middleware 110 can be used to map the appropriate system signals onto the corresponding application signals, and vice versa, as illustrated in FIG. 2); and 
communicating, by the system, the modified message, comprising at least the portion of the subset of the respective items of data, to the application via the network, without communicating another subset of the respective items of data that are not usable by the application (Agrawal: ¶ 33 - transform 610 accepts a plurality of redundant input signals 620 and produces a single transformed signal 630 that is in turn used by the application 120 to generate one or more output signals 640. In some embodiments, a fault-management transform 610 is defined for a specific aircraft platform and is independent of the actual sensors being used. To provide one example, one transform 610 may choose the first valid input from a plurality of sensors, whereas another transform 610 may choose the median value of all valid inputs). 

Regarding claim 11, the method of claim 9, wherein the respective items of data comprise a first item of data that is the data associated with the message and a second item of data, wherein the first item of data is associated with a first data source that communicated the message in the network, and wherein the second item of data is associated with a second data source that communicated a second message, comprising the second item of data, in the network, and wherein the method further comprises: 
analyzing, by the system, the respective items of data stored in the data table and the data element characteristics and the rate information associated with the application (Agrawal: ¶ 29 - number of standard transformations are constructed in advance. These standard transformations are preferably parameterized, meaning that their characteristics can be determined by parameters read at startup time from configuration data. Such an arrangement greatly reduces the number of code changes that must be performed to transfer an application 120 from one aircraft or platform 130 to another); 
based at least in part on a result of the analyzing, determining, by the system, that the first item of data associated with the first data source and the second item of data associated with the second data source are usable by the application, based at least in part on a result of the analyzing, wherein the adapting comprises adapting at least the first item of data to generate the modified data (Agrawal: ¶ 31 -  transformation layer 150 of the middleware 110 matches the system input signals 220 received at the partition boundary with their equivalent application input signals 230. The transformation layer 150 also matches the application output signals 240 with their equivalent system output signals 250 to be transferred beyond the partition 210 over an ARINC 653 channel. The characteristics of the mapping function performed by the transformation layer 150 are preferably determined by parameters read at startup time from configuration data. As a result, code changes are not required to account for differences between IDs assigned to the same system signals by different aircraft or platforms; ¶ 34 - an application 120 referencing airspeed typically does not need to know how many sensors gather airspeed data or how an airspeed signal value is determined; rather, the application 120 simply needs to know the accepted value of the airspeed signal. Thus, in a preferred embodiment, the transformation layer 150 of the middleware 110 combines all of the signals or inputs that relate to a single physical or computed property into one "redundant signal group," and passes the accepted signal value to requesting applications 120 in the proper form); and 
communicating, by the system, the modified message, comprising the modified data and the second item of data, to the application via the network (Agrawal: ¶ 31 - transformation layer 150 of the middleware 110 matches the system input signals 220 received at the partition boundary with their equivalent application input signals 230. The transformation layer 150 also matches the application output signals 240 with their equivalent system output signals 250 to be transferred beyond the partition 210 over an ARINC 653 channel. The characteristics of the mapping function performed by the transformation layer 150 are preferably determined by parameters read at startup time from configuration data. As a result, code changes are not required to account for differences between IDs assigned to the same system signals by different aircraft or platforms). 

Regarding claim 12, the method of claim 11, wherein the first data source is one of a first application, a first data concentrator, or a first sensor, and wherein the second data source is one of a second application, a second data concentrator, or a second sensor (Agrawal: ¶ 32 - one aircraft may include two redundant sensors to measure airspeed, whereas another aircraft may include three redundant sensors to collect the same data. In either case, the accepted airspeed signal value can be determined using any of a wide variety of well-known "sensor voting" algorithms. Once such a determination is made, the aircraft may include multiple exact replicas of the accepted airspeed signal value in redundant programs executing on identical computers, teaches a first data source sensor and a second data source sensor to be adapted to for specific use by the aircraft and platforms). 

Regarding claim 14, the system of claim 13, wherein the data management component determines that the data comprises an item of data having a first data value that is expressed in a first unit of measurement (Agrawal: ¶ 28 - a signal for airspeed may be defined in units of knots in one aircraft, but in units of meters/second in another aircraft), wherein the data management component scales the first data value of the item of data to generate a modified item of data having a second data value expressed in a second unit of measurement, based at least in part on the data element characteristics associated with the application, and wherein the data element characteristics indicate that, with respect to the item of data, the second unit of measurement is compatible with the application (Agrawal: ¶ 28 - a units mismatch, a scaling transformation can be used to convert the airspeed system signal into whatever units are expected by the application 120, thereby advantageously eliminating the need for a set of code changes in the application; ¶ 29 - standard transformations are preferably parameterized, meaning that their characteristics can be determined by parameters read at startup time from configuration data. Such an arrangement greatly reduces the number of code changes that must be performed to transfer an application 120 from one aircraft or platform 130 to another). 

Regarding claim 15, the system of claim 13, wherein, to facilitate the adaptation of the first set of data, the data management component downrates data transmission associated with the first set of data from the first data rate to generate the second set of data for transmission at the data rate that is compatible with the application, based at least in part on the data element characteristics and the rate information associated with the application (Agrawal: ¶23-24 - on every cycle, the refresh method would be called on the InputSignalGroup, causing the middleware 110 to refresh the appropriate signals to be updated with current values. A similar arrangement could be used with output signals, except that an OutputSignalGroup would be used, and the write method would be used to send the current values of the associated output signals out into the platform). 

Regarding claim 16, the system of claim 13, wherein the application is under development while being utilized in the system, wherein the data management component isolates the application under development from another application of the system, and wherein, in response to update information associated with the application that is received by the data server, the data management component updates at least one of the data element characteristics, the rate information, or an interface associated with the application to facilitate the isolating of the application under development from the other application of the system (Agrawal: ¶26 - API layer 140 of the middleware 110 is sufficiently rich that applications 120 can be written to interact only with the API layer 140. As a result, applications 120 can specify I/O data without platform-specific information, such as addresses, board type, board number, etc., and need not be written to be platform- and aircraft-specific. Rather, a standard application 120 can be moved from one aircraft to another, without necessitating changes to the I/O interaction code of the application) and facilitate adapting, by the data management component, at least a portion of the data traffic produced by the application for use by the other application, based at least in part on the update information, without modification of the other application associated with the system (Agrawal: ¶ 27 - second layer of the middleware 110 is the transformation layer 150. In operation, this layer converts signals generated at the application level to signals that are meaningful at the platform level and vice versa). 

Regarding claim 17, the system of claim 13, wherein the computer-executable components further comprise a plurality of data servers distributed throughout the network, wherein respective data servers of the plurality of data servers comprise respective data management components that include the data management component (Agrawal: ¶ 21 - system node 100 comprises an application 120 operating on a platform 130 comprising a backplane, an operating system, and one or more processors. FIG. 1 shows a single node 100 of a multi-node system communicating through a network or a backplane. In operation, the node 100 typically exchanges data with other nodes 100 in the system, nodes are equivalent to data servers that process data), wherein respective portions of the data traffic communicated in the network are allocated for monitoring or processing among the respective data servers (Agrawal: ¶ 22 - API also brokers I/O calls from the application 120 to platform-specific interactions. The form of those interactions is preferably determined through configuration of the middleware 110, rather than through compiled code. Thus, changes in the platform 130 on which the application 120 operates or even in the aircraft associated with the application 120 (assuming the same requirements between aircraft) can advantageously be handled through configuration of the middleware), and wherein at least a data portion stored in the data table of the data server is stored in at least one other data server of the plurality of data servers to facilitate data redundancy in the system (Agrawal: ¶ 32 - techniques can be used to account for differences in the redundancy schemes implemented on different aircraft or platforms 130. For example, one aircraft may include two redundant sensors to measure airspeed, whereas another aircraft may include three redundant sensors to collect the same data. In either case, the accepted airspeed signal value can be determined using any of a wide variety of well-known "sensor voting" algorithms. Once such a determination is made, the aircraft may include multiple exact replicas of the accepted airspeed signal value in redundant programs executing on identical computers in accordance with a variety of software redundancy schemes). 

Regarding claim 18, the system of claim 13, wherein the data server and the data management component are configured to be compatible to interact with the application to facilitate portability of the application to enable compatibility and use of the application with respective data servers comprising respective data management components, and wherein the respective data servers comprise the data server (Agrawal: ¶ 27 - second layer of the middleware 110 is the transformation layer 150. In operation, this layer converts signals generated at the application level to signals that are meaningful at the platform level and vice versa; 28 - the transformation layer 150 of the middleware 110 can be used to transform system signals into the forms that are expected by the application 120, and vice versa; ¶ 30 - transformation layer 150 of the middleware 110 can be used to map the appropriate system signals onto the corresponding application signals, and vice versa, as illustrated in FIG. 2). 

Regarding claim 20, the machine-readable medium of claim 19, wherein the modifying at least one of the message or the data comprises downrating the first set of data from the first data transmission rate to produce the second set of data for transmission at the second data transmission rate that is associated with the application, based at least in part on the data element characteristics and the rate information associated with the application (Agrawal: ¶23-24 - on every cycle, the refresh method would be called on the InputSignalGroup, causing the middleware 110 to refresh the appropriate signals to be updated with current values. A similar arrangement could be used with output signals, except that an OutputSignalGroup would be used, and the write method would be used to send the current values of the associated output signals out into the platform).




CONCLUSION
Examiner's Note:
Other references of relevance:
2017/0029107 issued to Emami et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARENCE D MCCRAY/            Examiner, Art Unit 2458                                                                                                                                                                                            

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458